Citation Nr: 0616019	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  03-34 696A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for various 
disabilities due to service in the Persian Gulf, including 
memory loss.

2.  Entitlement to service connection for a lumbar back 
disability.

3.  Entitlement to service connection for the residuals of 
throat surgery.

4.  Entitlement to service connection for a left knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had verified active service from November 1988 to 
July 1989 and from November 1997 to November 2000.  He claims 
additional active service between 1989 and 1997, including in 
the Persian Gulf.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Baltimore, 
Maryland, regional office (RO) of the Department of Veterans 
Affairs (VA).  The veteran's appeal has since been 
transferred to the Roanoke, Virginia, RO.  

The issue of entitlement to service connection for periodic 
limb movements of sleep was originally included among the 
issues listed in the November 2003 statement of the case.  
However, entitlement to service connection for this 
disability was established in a January 2004 rating decision.  
This is considered a full grant of the benefits sought on 
appeal, and this issue it not before the Board. 

In May 2006, the Board granted a motion to advance this case 
on its docket.

The issues of entitlement to service connection for various 
disabilities due to service on the Persian Gulf, including 
memory loss, entitlement to service connection for a lumbar 
back disability, and entitlement to service connection for 
the residuals of throat surgery will be addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The medical evidence does not show that the veteran has a 
current left knee disability. 


CONCLUSION OF LAW

A chronic left knee disability was not incurred due to active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In this case, the RO provided VCAA notice by letter prior to 
the initial August 2002 rating decision.  This notice told 
the veteran what evidence was needed to substantiate the 
claim for service connection.  The veteran was also informed 
that VA would obtain service records, VA records, and records 
from other Federal agencies, and that with his authorization 
VA would obtain private medical records on his behalf or he 
could submit the records.  Finally, the letter notified the 
veteran that he should tell the RO about any additional 
information he wanted VA to obtain for him, or send any 
needed evidence as soon as possible.  He was thereby notified 
that if he had any evidence or information in his possession 
that he believed would support his claim, he should submit 
it.  

The VCAA notice letter did not contain information regarding 
the assignment of an effective date for an award of 
compensation for service connection.  However, as the 
veteran's claim is being denied and no effective date will be 
assigned, the failure to provide the veteran with this 
information cannot possibly result in any harm to his claim.  
Also, as the claim is being denied, a percentage rating will 
not be assigned, thus that element of Dingess notice is not 
implicated in this case.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim and in some cases obtain a medical 
opinion.  VA has afforded the veteran an examination of his 
left knee, and has obtained treatment records from all 
sources of treatment identified by the veteran for this 
disability.  As there is no indication of the existence of 
additional evidence to substantiate the claim, the Board 
concludes that the duty to assist provisions of the VCAA have 
been met. 

The veteran contends that he has developed a left knee 
disability as a result of active service.  He argues that he 
fell and injured his knee on several occasions, and notes 
that he was seen for left knee pain during service.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis using the word 
"chronic".  38 C.F.R. § 3.303(b).  

If a disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Savage, 10 Vet. 
App. at 496-97.  Again, whether medical evidence or lay 
evidence is sufficient to relate the current disorder to the 
in-service symptomatology depends on the nature of the 
disorder in question.  Id. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

A review of the service medical records shows that the 
veteran was seen for complaints of right ankle tendonitis and 
left knee pain in May 1999.  The left knee pain had been 
present for one day.  

The veteran was seen on a second occasion for left knee pain 
in June 1999.  He stated that the knee pain had been present 
for a week.  The veteran denied any trauma.  On examination, 
there was no edema, erythema, deformity, or crepitus.  The 
range of motion was full.  The assessment was left knee pain.  

The remainder of the service medical records are negative for 
injury, complaints or findings pertaining to the veteran's 
left knee.  

The post service medical records show that the veteran was 
afforded a VA examination of his joints in March 2002.  On 
examination of the left knee, there was full range of motion 
without signs of laxity, pain, swelling, or tenderness.  The 
diagnosis was of a normal examination.  An X-ray study of the 
left knee obtained at this time showed no fracture, 
dislocation, or other significant bone, joint, or soft tissue 
abnormality.  

The veteran underwent a VA general examination in August 
2002.  He indicated that he ran on a treadmill, rode a bike, 
and lifted weights everyday.  The examination was negative 
for complaints or findings regarding the left knee. 

August 2003 nurse practitioner notes show that the veteran 
complained of pain all over his body, including his knees.  
There was no diagnosis of a left knee disability. 

The veteran appeared at a hearing before the undersigned in 
April 2006.  He testified that he started to experience left 
knee pain during service.  He said that he sustained a few 
injuries in service, and that he had also been very active.  
He indicated that he had a meniscus tear of the left knee.  
He added that he had continued to have pain following 
discharge from service.  A few months before the hearing, he 
had been ordered to wear a knee brace eight hours a day.  

The veteran indicated that his initial treatment had been 
received at a VA facility in Baltimore, but that he had been 
treated at the Martinsburg VA facility for the previous four 
years.  See Transcript. 

The veteran was afforded a VA examination of the joints in 
March 2002, and a VA general examination in August 2002.  The 
March 2002 examination found that the left knee was normal.  
The August 2002 examination was negative for any complaints 
or findings regarding the left knee, but did note that the 
veteran is able to exercise and lift weights on a daily 
basis.  

Although the service medical records show that the veteran 
was seen for complaints of pain on two occasions within a 
month, an examination conducted at that time was normal.  
Similarly, while the medical records show that the veteran 
complained of bilateral knee pain in August 2003, there was 
no diagnosis of a left knee disability.  

The veteran has testified that he has experienced left knee 
pain since discharge from service, and that he must wear a 
knee brace eight hours a day.  However, the Board notes that 
"pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted."  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

VA medical records have been obtained from both the Baltimore 
and Martinsburg facilities where the veteran states he has 
received treatment, but these are all negative for a 
diagnosis of a chronic left knee disability.  The VA 
examinations are negative for a left knee disability.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. §§ 1110, 
1131; see Degmetich v. Brown, 104 F.3d 1328 (1997) (holding 
that Secretary's and Court's interpretation of sections 1110 
and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Caluza v. Brown, 7 
Vet .App. 498, 505 (1995).  

The veteran's testimony to a current disability is outweighed 
by the unanimous medical evidence showing no such disability.  
Without objective evidence of a current left knee disability, 
service connection cannot be established. 

In reaching this decision, the Board notes the veteran's 
sincere belief that he currently has a chronic left knee 
disability.  However, while the veteran is able to note the 
existence of left knee pain, he is not a physician, and he is 
not qualified to express a medical opinion as to a diagnosis 
of a chronic knee disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  


ORDER

Entitlement to service connection for a left knee disability 
is denied. 


REMAND

The veteran contends that he served in the Persian Gulf 
region, and that he has developed many disabilities as a 
result, including memory loss.  Furthermore, he argues that 
he sustained a back injury during service, and notes that the 
evidence shows he currently has degenerative disc disease of 
the lumbar spine.  Finally, the veteran argues that he has a 
chronic disability as a result of throat surgery performed 
during active service.  

The veteran testified at the April 2006 hearing that the 
records did not reflect all of his periods of active duty.  
He notes in particular that he served on active duty in the 
Persian Gulf in 1991.  The Board notes that there is some 
evidence to support the possibility that the veteran had 
additional periods of active service, in that the claims 
folder contains service medical records for periods other 
those which have been verified.  While these records may 
reflect treatment during inactive duty in the National Guard 
or reserves, the Board believes that it would be helpful to 
obtain the veteran's personnel records, and to make an 
additional attempt to verify all periods of active duty, 
including active duty for training purposes.  

Private treatment records dated December 1993 showing an 
acute subluxation of L5.  However, service medical records 
were negative for complaints of back pain until July 2000.  
The veteran reported hearing a "pop" at that time, and he 
received treatment for acute low back pain.  Post service 
medical records include an August 2002 magnetic resonance 
imaging study which identified a disc herniation at L5 to S1.  

The Board notes that given the uncertainties regarding the 
veteran's dates of active duty, it is unclear if the December 
1993 treatment was received while on active duty.  If so, 
then it must be determined whether or not there is a 
relationship between this treatment and the veteran's current 
disability.  If not, then the question of aggravation of a 
pre-existing disability during the period of service from 
1997 to 2000 must be considered.  

In an October 2002 addendum to a March 2002 VA examination, 
the examiner states that while he was unable to find any 
treatment for a back disability during service in the claims 
folder, it was a large folder, and if the veteran did receive 
treatment during service he should be considered for service 
connection.  The examiner did not comment on either the 
December 1993 or July 2000 records, and he did not express an 
opinion regarding the possibility of aggravation of a pre-
existing back disability.  Therefore, an additional VA 
examination of his back is needed to obtain a fully informed 
opinion regarding the etiology of this disability.  
38 U.S.C.A. § 5103A(d) (West 2002).

The service medical records show that the veteran was seen 
for complaints pertaining to his throat on several occasions 
during his period of service from 1997 to 2000.  Furthermore, 
service medical records dated as early as 1995 show that he 
was seen on prior occasions, including for peritonsillar 
abscess in September 1995.  There is some indication that the 
veteran underwent surgery for this condition in 1996.  Again, 
it is unclear as to whether or not the veteran was on active 
duty during this treatment.  

Post service medical records include the report of a March 
2002 VA examination of the nose, sinus, larynx, and pharynx.  
This examination did not include a diagnosis of a current 
throat disability.  However, the claims folder does not 
appear to have been available for review.  The history of the 
veteran's treatment and surgery was not noted, and the focus 
of the examiner appears to have been on the veteran's service 
connected sinusitis.  The November 2003 statement of the case 
notes that subsequent VA medical records show treatment for 
dysphagia, an endoscopy, and treatment for problems 
swallowing in 2003.  Therefore, the Board finds that an 
additional VA examination of the throat is required to 
establish whether or not the veteran has a chronic disability 
of the throat and, if so, whether or not it can be related to 
any treatment received during active service.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify, through official 
channels, the veteran's periods of 
military service.  This should include 
all periods of active duty for training.  

2.  The veteran's military personnel 
records should be obtained and associated 
with the claims folder.  

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of any current back 
disability.  All indicates tests and 
studies should be completed.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner's 
attention is especially directed to the 
December 1993 private medical records, 
and the July 2000 service medical records 
regarding treatment for the veteran's 
back.  

After completion of the examination and 
review of the records, the examiner 
should provide the following opinions: 

1)  Is the current back disability the 
result of a disease or injury during a 
period of active service or active duty 
for training?

2)  Did the veteran's current back 
disability uncontrovertibly pre-exist 
active service in November 1997?  

3)  If the current back disability 
uncontrovertibly pre-existed active 
service beginning in November 1997, is it 
incontrovertible that this disability was 
not aggravated (permanently worsened) 
during service between November 1997 and 
November 2000?  

The reasons for all opinions should be 
provided.  

4.  The veteran should be afforded a VA 
examination of the throat to determine 
the nature and etiology of any current 
disability.  All indicates tests and 
studies should be completed.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  After completion of the 
examination and review of the medical 
records, the examiner should attempt to 
express the following opinions: 1) Does 
the veteran have a chronic disability of 
the throat?  2) If the veteran is found 
to have chronic disability of the throat, 
is it as likely as not that this 
disability was incurred in or aggravated 
by active service?  The reasons and bases 
for all opinions should be described in 
full.

5.  If the veteran is found to have 
verified service in the Southwest Asia 
Theater of operations, he should be 
afforded an appropriate VA examination 
to determine the nature and etiology of 
the complaints he attributes to this 
service, including memory loss.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner 
should offer an opinion as to the 
whether the veteran has current 
complaints, including memory loss, that 
are manifestations of an undiagnosed 
illness.  If the veteran has 
manifestations of a diagnosed illness, 
the examiner should express an opinion 
as to whether it is at least as likely 
as not that the disability is the 
result of a disease or injury during 
active service.  The reasons and bases 
for all opinions should be provided. 

6.  After the development requested above 
has been completed to the extent 
possible, re-adjudicate the claims.  If 
any benefit sought on appeal remains 
denied, issue a supplemental statement of 
the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


